EXHIBIT 10

MICROS SYSTEMS, INC.

EXECUTIVE RETIREMENT PLAN

Revised April 27, 2005

ARTICLE 1
PURPOSE

MICROS Systems, Inc. (hereafter called “the Corporation”) recognizes the
contributions to its growth and success made by certain key employees and
desires to retain the services of such individuals and to assure the Corporation
of the continued benefit of their services.  Accordingly, the Corporation hereby
establishes the MICROS Systems, Inc. Executive Retirement Plan (the “Plan”) to
provide retirement benefits to these employees as described herein in order to
reward and retain such individuals.

ARTICLE 2
DEFINITIONS AND CERTAIN PROVISIONS

Administrator.  “Administrator” shall mean the Board of Directors or, to the
extent designated by the Board, the Committee.

Annual Benefit.  “Annual Benefit” means ten equal annual payments, each of which
shall be equal to the product of the Participant’s (i)  Final Base Compensation
multiplied by (ii) the applicable Benefit Percentage.  The first payment of the
Annual Benefit shall be made on the date specified in Section 5.1 or 5.2, as
applicable, and the last payment will be made on the ninth anniversary of such
date.

Beneficiary.  “Beneficiary” means the person or persons designated as such in
accordance with Article 6.

Benefit Percentage.  “Benefit Percentage” means (i) 18% if the Participant’s
employment with the Corporation terminates prior to the date the Participant
attains age 63 (including if the Participant’s employment is terminated on
account of his or her death prior to attaining age 63); (ii) 21% if the
Participant’s employment with the Corporation terminates on or after the date
the Participant attains age 63 but prior to the date the Participant attains age
64; (iii) 24% if the Participant’s employment with the Corporation terminates on
or after the date the Participant attains age 64 but prior to the date the
Participant attains age 65; or (iv) 30% if the Participant’s employment with the
Corporation terminates on or after the date the Participant attains age 65.

Board of Directors or Board.  “Board of Directors” or “Board” means the Board of
Directors of the Corporation.

Change in Control.  “Change in Control” means:  (i) the acquisition (other than
from the Corporation) by any Person, as defined herein, of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) of 50% or more of (A) the then-outstanding
shares of capital stock of the Corporation (the “Common Stock”), or (B) the
combined voting power of the then-outstanding securities of the Corporation
entitled to vote generally in the election of directors (the “Corporation Voting
Stock”); or (ii) the effective time of any merger, share exchange,
consolidation, or other business combination involving the Corporation if
immediately after such transaction persons who hold 50% of the outstanding
voting securities entitled to vote generally in the election of directors of the
surviving entity (or the entity owning 100% of such surviving entity) are not
persons who, immediately prior to such transaction, held Common Stock.  For
purposes of this definition, a “Person” means any individual, entity or group
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended, other than any employee benefit plan sponsored or
maintained by the Corporation and by entities controlled by the Corporation or
an underwriter of the Common Stock in a registered public offering.

--------------------------------------------------------------------------------




Code.  “Code” shall mean the Internal Revenue Code of 1986, as amended.

Committee.  “Committee” means the Compensation Committee of the Board of
Directors.

Corporation.  “Corporation” means MICROS Systems, Inc., and any successor
corporation.

Date of Employment.  “Date of Employment” means, for purposes of determining
Years of Service, the date upon which the Participant commenced employment with
the Corporation.

Effective Date.  “Effective Date” means August 25, 2004.

Final Base Compensation. “Final Base Compensation” means the annual base salary,
not including annual bonuses, stock option income or other remuneration, the
Participant earned over the twelve-month period during which the Participant
worked full-time and excluding any periods of leave or other absences,
immediately preceding the Participant’s termination of employment with the
Corporation.  Final Base Compensation shall be determined without regard to any
elective reduction thereof resulting from the Participant’s participation in any
of the Corporation’s employee benefit plans.

Participant.  “Participant” means an employee of the Corporation designated on
Schedule A hereto. 

Plan.  “Plan” means this MICROS Systems, Inc. Executive Retirement Plan, as set
forth herein.

Vested Benefit.  “Vested Benefit” means the nonforfeitable Annual Benefit
provided under the Plan to a Participant who has satisfied the requirements in
Section 4.2 of the Plan.

Years of Service.  “Years of Service” means the total number of completed
twelve-month periods during which the Participant was in the continuous employ
of the Corporation beginning from the Participant’s Date of Employment.

ARTICLE 3
ADMINISTRATION OF THE PLAN

3.1

Duties and Powers of the Administrator.  The Administrator shall be responsible
for the control, management, operation and administration of the Plan and the
proper execution of its provisions.  It shall also be responsible for the
construction of the Plan and the determination of all questions arising
hereunder. In furtherance of the foregoing, the Administrator shall have the
sole power, responsibility and discretion (i) to establish, interpret, enforce,
amend, and revoke from time to time such rules and regulations for the
administration of the Plan and the conduct of its business as it deems
appropriate, (ii) to determine the entitlement of Participants and their
Beneficiaries to benefits under the Plan, and (iii) to decide any disputes that
may arise relative to the rights of the Participants and their Beneficiaries
with respect to such benefits.  Any action which the Administrator is required
or authorized to take shall be final and binding upon each and every person who
is or may become interested in the Plan.  Notwithstanding anything in the Plan
to the contrary, on and after the occurrence of a Change in Control, the
Administrator shall not have any discretion in the administration of the Plan,
and notwithstanding anything in the Plan to the contrary, any court or tribunal
that adjudicates any dispute, controversy or claim in connection with benefits
under the Plan will apply a de novo standard of review to any determinations
made by the Administrator in the administration of the Plan.

 

 

3.2

Expenses.  The expenses of administering the Plan shall be paid by the
Corporation.

2

--------------------------------------------------------------------------------




3.3

Claims Administration.  In the event that benefits under the Plan are not paid
to the Participant, or to his Beneficiary, and such individual feels he is
entitled to receive such benefits, then such individual shall make a written
claim to the Administrator.  The Administrator shall review the written claim
within a reasonable time after it is submitted, and if the claim is denied, in
whole or in part, the Administrator shall provide written notice of such denial
within 90 days of receipt of such claim.  Such written notice of denial shall be
written in a manner calculated to be understood by the claimant and shall
include the following:

 

 

 

(i)

the specific reason or reasons for the denial;

 

 

 

 

(ii)

specific reference to pertinent Plan provisions on which the denial is based;

 

 

 

 

(iii)

a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

 

 

 

(iv)

a description of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action following an adverse determination on review.

 

 

 

 

Within 60 days after receipt by the claimant of written notice of the denial,
the claimant may appeal such denial by filing a written application for review
with the Administrator.  Such written application shall state the grounds upon
which the claimant seeks to have the claim reviewed, and may include written
comments, documents, records and other information relating to the claim for
benefits.  The claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.  The Administrator
shall then review the decision, taking into account all comments, documents,
records and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination, and shall notify the claimant in writing of the
results of the redetermination within 60 days of receipt of the application for
review.  Such written notification shall be written in a manner calculated to be
understood by the claimant, and shall include the following:

 

 

 

(i)

the specific reason or reasons for the adverse determination;

 

 

 

 

(ii)

specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

 

 

 

(iii)

a statement that the claimant is entitle to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits; and

 

 

 

 

(iv)

a statement of the claimant’s right to bring a civil action regarding the
adverse benefit determination.

 

 

 

3.4

Legal Fees.  In the event any Participant or Beneficiary in good faith initiates
any dispute, controversy or claim for benefits under the Plan after the
occurrence of a Change in Control or after the Participant becomes age 62,
provided he or she has no fewer than eight Years of Service, the Corporation
shall pay to the Participant or Beneficiary all reasonable legal fees and
expenses incurred by the Participant or Beneficiary in connection with such good
faith dispute, controversy or claim.  Such payments shall be made within five
business days after delivery of the Participant’s or Beneficiary’s written
requests for payment accompanied with such evidence of the reasonable fees and
expenses incurred as the Corporation may reasonably require.

3

--------------------------------------------------------------------------------




ARTICLE 4
PARTICIPATION AND VESTING

4.1

Participation.  Participation in the Plan shall be limited to those employees of
the Corporation specified on Schedule A attached hereto.

 

 

4.2

Vesting.  A Participant (or his or her designated beneficiary) shall not be
eligible to receive any benefit under the Plan unless and until the Participant
has no fewer than eight Years of Service and either (i) the Participant has
attained age 62, or (ii) there is a Change in Control, or (iii) the Participant
dies prior to attaining age 62.  If a Participant terminates employment with the
Corporation prior to satisfaction of the conditions specified in this Section
4.2, such Participant shall not be entitled to receive any benefits under this
Plan.

ARTICLE 5
BENEFITS

5.1

Payments of Vested Benefit.  The Corporation shall pay to a Participant his
Vested Benefit (if any) commencing upon the later of (i) the first business day
of the month next following the month in which the Participant’s employment with
the Corporation terminates, (ii) the first business day of the month next
following the month in which the Participant attains age 62, or (iii) with
respect to any Participant who is a “key employee” (as defined in section 416(i)
of the Code without regard to paragraph (5) thereof), to the extent required by
Code section 409A, the first business day which is six months after such
Participant’s separation from service with the Corporation (as determined in
accordance with Code section 409A).

 

 

5.2

Survivor Benefits.  If a Participant dies prior to commencement of the payment
of his Vested Benefit (if any) under the Plan, the Corporation will pay to the
Participant’s Beneficiary the Participant’s Vested Benefit (if any) beginning on
the first business day of the month next following the month in which the
Participant dies.  If a Participant dies after the commencement of the
Participant’s Vested Benefit under the Plan, then any remaining annual payments
of the Participant’s Vested Benefit that, but for such death, would have been
paid to the Participant shall be paid to the Participant’s Beneficiary.

 

 

5.3

Withholding: Unemployment Taxes.  To the extent required by the law in effect at
the time payments are made, the Corporation shall withhold from payments made
hereunder any taxes required to be withheld by the federal or any state or local
government.

ARTICLE 6
BENEFICIARY DESIGNATION

6.1

Designation of Beneficiary.  Each Participant shall have the right, at any time,
to designate any person or persons as Beneficiary or Beneficiaries to whom
payment under the Plan shall be made in the event of Participant’s death prior
to complete distribution to Participant of the benefits due under the Plan. 
Each Beneficiary designation shall become effective only when filed in writing
with the Corporation during the Participant’s lifetime on a form prescribed by
the Corporation.

 

 

6.2

Amendment of Beneficiary Designation.  The filing of a new Beneficiary
designation form will cancel all Beneficiary designations previously filed.  Any
finalized divorce or marriage (other than a common law marriage) of Participant
subsequent to the date of filing of a Beneficiary designation form shall revoke
such designation, unless in the case of divorce, the previous spouse was not
designated as Beneficiary, and, unless in the case of marriage, the
Participant’s new spouse had previously been designated as Beneficiary.  The
spouse of a married Participant domiciled in a community property jurisdiction
shall join in any designation of Beneficiary or Beneficiaries other than the
spouse.

4

--------------------------------------------------------------------------------




6.3

Failure to Designate a Beneficiary.  If a deceased Participant failed to
designate a Beneficiary as provided herein, or if his Beneficiary designation is
revoked by marriage, divorce, or otherwise without execution of a new
designation, or if all designated Beneficiaries predecease the Participant or
die prior to complete distribution of the Participant’s Vested Benefit, then the
remaining amounts (if any) of the Participant’s Vested Benefit shall be paid to
the Participant’s estate.

 

 

ARTICLE 7

AMENDMENT AND TERMINATION OF PLAN

 

 

The Board of Directors, in its sole discretion, may at any time amend the Plan
in whole or in part or in any respect, or may at any time terminate the Plan,
provided, however that no amendment or termination shall eliminate or decrease
any Vested Benefit theretofore accrued and vested by any Participant prior to
such amendment or termination.

 

 

ARTICLE 8

MISCELLANEOUS

 

8.1

Unsecured General Creditor.  Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, interest, or
claims in any specific property or assets of the Corporation, nor shall they be
beneficiaries of, or have any right, claims, or interests in any insurance
policies, annuity contracts, or the proceeds therefrom owned or which may be
acquired by the Corporation.  Such insurance policies or other assets of the
Corporation shall not be held under any trust for the exclusive benefit of
Participants, their Beneficiaries, heirs, successors, or assigns, or held in any
way as collateral security solely for the fulfilling of the obligations of the
Corporation under the Plan.  Any and all of the Corporation’s assets and
insurance policies shall be, and remain, subject to the general unsecured
creditors of the Corporation.  The Corporation’s obligation under the Plan shall
be merely that of an unfunded and unsecured promise of the Corporation to pay
money in the future.

 

 

8.2

Nonassiqnability.  Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, or interest therein
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable.  No part of the amount payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony, or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.

 

 

8.3

Employment Not Guaranteed.  Nothing contained in the Plan nor any action taken
hereunder shall be construed as a contract for services with any Participant or
a legal right to continued employment of any Participant as an employee of the
Corporation, nor shall the adoption and continuation of the Plan or designation
of any employee of the Corporation as a Participant interfere with the rights of
the Corporation to discharge any Participant and to otherwise treat him without
regard to the effect which such discharge might have upon him as a Participant.

 

 

8.4

Gender Singular and Plural.  All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, or neuter as the identity of the
person or persons may require.  As the context may require, the singular may be
read as the plural and the plural as the singular.

 

 

8.5

Captions.  The captions of the Articles and Sections of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

5

--------------------------------------------------------------------------------




8.6

Validity.  In the event any provision of the Plan is held invalid or void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.

 

 

8.7

Notice.  Any notice or filing required or permitted to be given to the
Corporation or the Administrator under the Plan shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail to the
principal office of the Corporation, directed to the attention of the Secretary
of the Corporation.  Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail as of the date shown on the postmark on
the receipt for registration or certification.

 

 

8.8

Applicable Law.  To the extent not preempted by Federal law, this Plan shall be
governed and construed in accordance with the laws of the State of Maryland
other than the conflicts provisions thereof.

 

 

8.9

Compliance with Code Section 409A.  Notwithstanding anything in this Plan to the
contrary, the Plan is intended to meet requirements of Code section 409A, and
any provision of the Plan which is inconsistent with Code section 409A shall be
disregarded and shall not create any right in any Participant or Beneficiary.

          IN WITNESS WHEREOF, this Plan has been executed the 19th day of
November, 2004, to be effective as of the Effective Date, and amended as
hereinabove the 27th day of April, 2005.

 

/s/ John Puente

 

--------------------------------------------------------------------------------

 

Chairman, Compensation Committee

6

--------------------------------------------------------------------------------